Citation Nr: 1315828	
Decision Date: 05/14/13    Archive Date: 05/15/13

DOCKET NO.  08-27 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for pseudofolliculitis barbae.

3.  Entitlement to service connection for eczema (claimed as a rash of the hands, face, and feet). 

4.  Entitlement to service connection for left hip pain.

5.  Entitlement to service connection for left lower extremity shin splints/stress fractures.

6.  Entitlement to service connection for right lower extremity shin splints/stress fractures.

7.  Entitlement to service connection for fracture of the fifth metatarsal of the right foot.  

ATTORNEY FOR THE BOARD

S. Lipstein


INTRODUCTION

The appellant served on active duty for training from February 1990 to July 1990, with additional reserve service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the appellant's claims.

This appeal was previously before the Board and the Board remanded these issues in March 2011 and April 2012 for additional development.  The case has been returned to the Board for further appellate consideration.  

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The issues of service connection for pseudofolliculitis barbae and bilateral shin splints/stress fractures are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.



FINDINGS OF FACT

1.  Tinnitus was not shown during the appellant's service or for many years thereafter, and the most probative evidence fails to link the appellant's current tinnitus to service.

2.  The competent medical evidence of record indicates the appellant's current skin disability, to include diagnoses of psoriasis, eczema and tinea pedis, is related to the rash treated during appellant's service.

3.  The competent medical evidence of record fails to establish that a left hip disability was manifested in service or is otherwise etiologically related to the appellant's service.

4.  There is no competent evidence linking the Veteran's current right foot disability with the fracture of the fifth metatarsal of the right foot in service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for tinnitus have not been met.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

2.  The criteria for establishing service connection for a skin disability, to include eczema and tinea pedis, have not been met.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

3.  The criteria for establishing service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

4.  The criteria for establishing service connection for fracture of the fifth metatarsal of the right foot have not been met.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012). 

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

In this case, in February, May, and September 2006 letters issued prior to the decision on appeal, the appellant was provided notice regarding what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the appellant and what information and evidence will be obtained by VA.  The May and September 2006 letters also advised the appellant of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the physical and electronic claims file includes the appellant's service treatment records, post-service private treatment records, and VA examination reports.  

The Board also notes that actions requested in the prior remand with respect to the claims being decided have been undertaken.  Indeed, the appellant's correct address was obtained in April 2012.  Corrective VCAA notice to include the request for information on treatment providers was issued to the correct address in April 2012 and again in September 2012, and the February 2012 Supplemental Statement of the Case was issued to the correct address in September 2012.  The appellant did not submit a response to the requests for information on treatment providers issued in April 2012 and September 2012.  Accordingly, the Board finds that the remand directives have been substantially complied with, and that a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes the appellant has alleged active duty service from February 1990 to January 1998.  After numerous attempts to verify such service as active duty, the Marine Corps has indicated the appellant served in the Marine Corps reserves from January 1990 to January 1998.  However, such does not represent active duty.  Rather, the appellant served on an initial period of active duty training from February 1990 to July 1990, with other active duty training periods from June 1-15, 1991, June 6-19, 1992, July 19-August 1, 1992, and June 4-18, 1994.  

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The appellant was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the appellant.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

As noted above, the appellant served in the Marine Corps reserves from January 1990 to January 1998, with an initial period of active duty training from February 1990 to July 1990.  He had other active duty training periods from June 1-15, 1991, June 6-19, 1992, July 19-August 1, 1992, and from June 4-18, 1994.  

Active military, naval, or air service includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (c), (d).  ADT includes full-time duty performed for training purposes by members of the National Guard, under 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).  Presumptive periods for service connection do not apply to ADT unless the person concerned became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of active duty for training.  Acciola v. Peake, 22 Vet. App. 320, 323 -324 (2008); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Such has not been established in this case; therefore, the claimant must establish that his claimed disabilities were incurred in or aggravated by his ADT to establish service connection. 

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Tinnitus

The appellant contends that he has intermittent tinnitus due to using head phones as a communications operator during service.  The appellant's DD Form 214 indicates he performed this duty for a period of one month.  Medical records from the appellant's ADT and reserve service are silent for reports of tinnitus or any other complaints regarding the ears.  In medical histories completed in January 1990, July 1990, and December 1993, the appellant checked "no" for any history of ear trouble.  

The appellant's January 2006 claim reflects that he reported that tinnitus began in August 1990.  

In a private primary care visit in January 2006, after filing his claim for service connection, the appellant reported that he worked in communication in his Marine Corps service ten to fifteen years earlier.  He stated that he experienced intermittent tinnitus at that time and had continued to experience it intermittently since then.  He related that the tinnitus episodes lasted about a minute each.  The treating physician reported that a Weber test referred slightly toward the right, but that the results of a Rinne test were normal.  

The appellant underwent a VA examination in August 2011.  He reported the onset of tinnitus in 1990.  He stated that he had a sudden onset of humming in both ears (in quiet room).  He denied being evaluated for this.  He reported undergoing hearing tests in the Marine Corps, but he did not know the results.  He stated that he was having hearing problems as well.  He reported bleeding from his left ear one time when his tympanic membrane popped in 1995 due to an explosion nearby.  He stated that treatment included putting a cotton ball with something inside his ear, and some drops in the ear.  He reported military noise exposure to include radio noise, gun fire, explosions, loud helicopters, and airplanes.  He denied using ear protection except when he was on the rifle range.  He reported occupational noise exposure to include loud noises in the office.  He stated that recreational noise exposure included infrequent ball games.  

Following physical examination, the examiner diagnosed subjective tinnitus, without any objective abnormalities.  The examiner opined that the subjective tinnitus is not related to the appellant's use of head phones in service for a period of one month as a communications operator in 1990.  The examiner noted that tinnitus was mentioned by the appellant in January 2006, and at that time he mentioned that he had it for 10 to 15 years intermittently.  The examiner was unable to find any mention of any hearing problems, ear disorders, or injury of the ears in the service records or since that time otherwise.  Therefore, without current objective evidence of a disability to account for tinnitus and no chronic condition that was established in military, the examiner opined that the current complaints are not related to service, to include headphone use therein.  

Upon review of the record, the Board finds that service connection for tinnitus is not warranted.  Tinnitus was not shown in service or for many years thereafter.  The first assessment of tinnitus was in January 2006, over 15 years after his discharge from ADT service. 

Additionally, the Board notes that in his January 2006 claim, the appellant reported that tinnitus began in August 1990, which is after service.  However, in a private primary care visit in January 2006, shortly after filing his claim, the appellant reported that he experienced intermittent tinnitus during service.  Moreover, in medical histories completed in July 1990 and December 1993, the appellant checked "no" for any history of ear trouble.  The appellant's conflicting statements raises a significant question as to the reliability of the appellant's recollections proffered in support of his claim for benefits.  Indeed, the statement to the primary care physician was made after he filed his claim for VA benefits, yet still noted the onset 10 to 15 years previously, which places the onset no earlier than 1991, after his discharge from service.  Thus, the inconsistent statements concerning the onset of tinnitus are simply not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board can consider bias in lay evidence, the lack of contemporaneous medical records, conflicting statements of the appellant, and significant time delay between the affiants' observations and the date on which the statements were written in weighing credibility); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

In addition, as a lay person, the appellant's opinion as to the etiology of his current tinnitus is less probative than the VA examiner's conclusion that tinnitus is not likely service related.  In this regard, although the presence of tinnitus is capable of lay observation, the etiology of tinnitus requires medical expertise to determine, which the appellant is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  There is no medical opinion of record linking the appellant's current tinnitus to his ADT.

In short, there is no competent and credible evidence of tinnitus during ADT, and the most probative evidence is against a finding that the current tinnitus is related to such service.  Accordingly, the preponderance of the evidence is against the claim, and service connection for tinnitus is denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Skin Disability

In February 20, 1990, the appellant complained of a rash on the face that began that past week and progressively worsened.  The assessment was tinea versicolor.  The recommendation was to use Magic Shave, Selsun overnight, Lotrimin cream.  In April 1990 when he was seen for shin splints, he was also noted to be given tinactin solution and powder.  On April 27, 1990 he was seen for skin irritation of the back and arms times 3 days.  The assessment was tinea versicolor and eczema.  He was given hydrocortisone cream.  In May 1990 he was seen for complaints of skin irritation for 3 months on the bilateral balls of the feet.  The assessment was contact dermatitis. 

A Report of Medical Examination dated in July 1990 for separation purposes reflects that the appellant's skin was clinically evaluated as normal.  A Report of Medical History dated in July 1990 for separation purposes reflects that the appellant checked "no" for skin diseases.  A Report of Medical Examination dated in December 1993 for "Quad" purposes reflects that the appellant's skin was clinically evaluated as normal.  The accompanying Report of Medical History reflects that the appellant checked "no" for skin diseases.  

Private treatment records dated in March 2006 reflect that the appellant was prescribed Tenovate cream.  Physical examination revealed papules to the palms, right greater than left.  The impression was palmar psoriasis.

The appellant underwent a VA examination in August 2011.  He reported having skin problems on his hands between his fingers and across his shoulders on his back starting in 1990, and athlete's foot occurring in boot camp in 1989.  On physical examination the examiner noted popped blisters on the right foot, mild interdigital flaking sparsely noted and slightly dry skin on both feet with mild fine scale.  The examiner also noted a few flakes consistent with eczema on the right palm.  The examiner diagnosed mild right hand eczema and tinea pedis.  The examiner noted that eczema was mentioned along with tinea versicolor of the back and arms in April 1990, and that there was no mention of eczema since that time.  The examiner opined that there is no relation of the current condition to active duty.  The examiner reasoned that there was no eczema noted of hands in service and there has been no chronic eczematous condition of the hands since then, including normal skin examination in 1993 in the records.  The examiner further noted that it is less likely that current tinea pedis of the left foot is a continuation of, recurrence of, or otherwise causally related to a skin disorder noted during the appellant's service.  The examiner noted that although tinea of the right arch was noted in March 1990, contact dermatitis of the balls of bilateral feet was noted in May 1990.  The examiner noted the normal skin examination from December 1993 and that no 
tinea pedis of the left foot has been noted since service.  

The Board finds that service connection is not warranted.  While the appellant complained of skin irritation during service, Reports of Medical Examinations dated in July 1990 and December 1993 reflect that the appellant's skin was clinically evaluated as normal.  Additionally, Reports of Medical Histories dated in July 1990 and December 1993 reflect that the appellant checked "no" for skin diseases.  

The VA examiner in 2011 opined, following examination and claims file review, that the current tinea pedis and eczema are less likely related to service.  The examiner provided an adequate rationale to support that opinion which is consistent with the evidence of record.  There is no probative medical opinion to the contrary. 

To the extent the appellant contends he has had skin problems since his ADT, such assertion is contrary to his own report in the July 1990 and December 1993 Reports of Medical History.  Thus, the appellant's assertions of continuous skin problems since his ADT are not credible.  See Buchanan, 451 F.3d at 1337 (Board can consider bias in lay evidence, the lack of contemporaneous medical records, conflicting statements of the appellant, and significant time delay between the affiants' observations and the date on which the statements were written in weighing credibility

Furthermore, although the appellant is competent to state that he experienced skin irritation, whether the symptoms the appellant reportedly experienced in service or following service are in any way related to his current skin disability is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  In this regard, there are numerous different skin disorders, many which present similar symptoms.  Determining the diagnosis of a particular skin disorder and its etiology requires medical expertise, which the appellant is not shown to possess.  Thus, his opinion that his current skin disability is somehow related to service is not a competent medical opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

The only opinion addressing the relationship between the appellant's current skin disability and service was provided by the VA examiner in August 2011.  After reviewing the appellant's medical history and conducting a thorough VA examination, the August 2011 VA examiner specifically stated that the appellant's current diagnosis of eczema and tinea pedis was not related to active duty and provided a rationale for his conclusion.   

In summary, the most probative evidence indicates the current skin disability is not related to the appellant's military service.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for skin disability and the claim is denied. 

The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53- 56.

Left Hip

Service treatment records dated in March 1990 and April 1990 reflect that the appellant complained of pain in the left hip.  The appellant was assessed with a groin strain in March 1990 and a muscle strain in April 1990.  A Report of Medical Examination dated in July 1990 for separation purposes reflects that the appellant's lower extremities were clinically evaluated as normal.  The accompanying Report of Medical History dated in July 1990 for separation purposes reflects that the appellant made no complaints related to the left hip.  A Report of Medical Examination dated in December 1993 for "Quad" purposes reflects that no left hip abnormality was noted.  The accompanying Report of Medical History dated in December 1993 reflects that the appellant made no complaints related to the left hip.  

In a private primary care visit in January 2006, the appellant reported some left anterior inner hip pain with lunging to the right or pushing off from right leg.  There was normal range of motion of the hip with slight pain on internal rotation of the left hip.  The assessment was hip pain.  

The appellant underwent a VA examination in August 2011.  He reported that a left hip disability began in service during boot camp.  He stated that he injured it further when he stepped on a rock in 1991.  He reported that the left hip began to pop intermittently and there was tingling in the left upper thigh.  He stated that he continued to have pain.  He reported he felt sharp pain in his left hip in 1995 when he jumped off the back of a truck and landed wrong.  He stated that he felt his left hip pop when he tried to lift weights three to four months earlier, and he felt it pop when he tried to get in shape in 2002.  

Following physical examination, the examiner diagnosed left hip strain.  The examiner opined that it is less likely as not that the current left hip disability is casually related to injury, disease, or other events during the appellant's service in 1990, including the appellant's complaint of muscle strain in service.  The examiner noted the left groin strain and muscle strain in service, as well as the mention of a left hip condition in 2006.  The examiner reasoned that there was no chronic left hip condition established during military active duty that continued to present time.  

The Board finds that service connection is not warranted.  While the appellant was assessed with a groin strain and muscle strain during service, Reports of Medical Examinations dated in July 1990 and December 1993 reflect that no left hip abnormalities were noted.  Additionally, Reports of Medical Histories dated in July 1990 and in December 1993 reflect that the appellant made no complaints related to the left hip.  

To the extent the appellant alleges that he has had a left hip disability since service, such contentions are inconsistent with the findings on the July 1990 and December 1993 Reports of Medical Examination and Reports of Medical History.  In addition, private treatment records dating from 2001 through 2006 make no mention of left hip pain until January 2006, despite mentioning other orthopedic complaints during this period.  Thus, the Board concludes that the appellant's contention of having a left hip disability continuously since service is not credible.  See Buchanan, 451 F.3d at 1337 (Board can consider bias in lay evidence, the lack of contemporaneous medical records, conflicting statements of the appellant, and significant time delay between the affiants' observations and the date on which the statements were written in weighing credibility). 

To the extent that the appellant himself believes that there is a nexus between his left hip disability and service, as a lay person, he is not competent to opine on matters requiring medical expertise, such as the etiology of a hip disability.  See Jandreau, 492 F.3d at 1376-77.  In any event, the opinion from the VA examiner is more probative than the appellant's lay assertion on this point.  Here, the most probative medical evidence fails to link the appellant's current disorder to service.

In summary, the most probative evidence indicates the current left hip strain is not related to the appellant's military service.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a left hip disability and the claim is denied. 

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53- 56.

Right Foot Disability

Service treatment records dated in March 1990 reflect that the appellant was assessed with metatarsalgia of the right foot.  X-ray findings in June 1990 revealed an incomplete proximal transverse fracture of the right fifth metatarsal.  A Report of Medical Examination dated in July 1990 for separation purposes reflects that the appellant's feet were clinically evaluated as normal.  A Report of Medical History dated in July 1990 for separation purposes reflects the appellant checked "no" for foot trouble but noted that he had a broken right foot.  A Report of Medical Examination dated in December 1993 for "Quad" purposes reflects that the appellant's feet were clinically evaluated as normal.  The accompanying Report of Medical History reflects that the appellant checked "no" for foot trouble.  He noted a broken foot in 1990 that was well-healed, and that he had no problem running.  

In a private primary care visit in August 2003, the appellant reported right foot pain.  In January 2006, he reported right lateral foot pain at the site of previous surgery where a screw was placed after fractures in 2000.  

The appellant underwent a VA examination in August 2011.  He reported the onset of right foot fifth metatarsal fracture in 1992.  [The Board notes the Veteran was on ADT in 1990].  He stated that he was on a forced road march in the desert, and he heard something pop when he likely stepped in a hole.  He reported that he finished the march, and there was swelling when he removed his shoe that night.  He stated that he went to sick call the next day and was told he had a fracture.  He reported that it continued to hurt, and he had surgery to put a screw in the bone because it was not healing properly in 1992.  He stated that he continued to have pain.  

Following physical examination, the examiner diagnosed right fifth metatarsal fracture, with residual painful scar and surgical hardware.  The examiner opined that the current right fifth metatarsal condition is at least as likely as not related to the post-service surgery and a prior fracture.  As to whether the current findings are related to a fracture in service or since service, the examiner could not resolve without resort to mere speculation.  The examiner noted that there was no evidence in the records of a post-service injury requiring surgery.  The examiner only found records about a fracture in 1990 that required a cast.  It was not clear to the examiner if the appellant had any injuries after service that required surgery, or whether the surgery was done for residuals of an initial fracture in service.  The appellant's findings on examination definitely relate to a prior fracture and surgery for that, but the examiner could not state whether it was related to service or post-service since the physical examination from 1993 in service was normal.  The examiner noted that a note from January 2006 mentioned that the appellant had right lateral foot pain at the site of a previous surgery when a screw was placed after fracture in 2000.  However, the examiner was not able to find any records from a fracture in 2000.  The examiner noted that the surgery notes from the claimed surgery in 2002 were not available for review.  

In light of the examiner's statement, the Board remanded the claim, in pertinent part, to specifically ask the appellant to complete a release form for Dr. Pollock to obtain records concerning the appellant's right foot surgery.  However, the appellant did not provide the requested information.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Here, the appellant did not provide the information necessary to obtain records to help determine the etiology of his current right foot fifth metatarsal disability.

Without such information, the VA examiner indicated he was unable to conclude whether the current right fifth metatarsal disability was related to the in-service fracture versus a post service injury with surgery.  The examiner noted that there were no abnormalities of the foot noted on separation examination or examination in 1993, and the appellant denied foot problems on Reports of Medical History in 1990 and 1993.  The examiner's conclusion is based on the insufficiency of the evidence, and the appellant has not cooperated with attempts to obtain the relevant records the examiner noted were missing.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010) (where an examiner cannot provide a nonspeculative opinion, "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.").  

While the appellant has alleged that his surgery in 2000 was the result of improper healing of his in-service fracture, such assertion is not consistent with his notation on his Report of Medical History in 1993 wherein the appellant denied foot trouble and noted that a broken foot in 1990 was well-healed and he had no problem running.  In January 2006, it was noted the appellant had foot surgery where a screw was placed after fractures in 2000.  Such conflicting statements, when considered with the failure to respond to a request for information concerning his 2000 surgery, raises a significant question as to the reliability of the appellant's assertions proffered in support of his claim for benefits.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board can consider bias in law evidence, the lack of contemporaneous medical records, and significant time delay between the affiants' observations and the date on which the statements were written in weighing credibility).  

Without reports from the 2000 surgery and treatment, the examiner was unable to render an opinion.  The 2006 treatment report suggests the appellant suffered fractures in 2000.  The appellant has declined to provide information to permit VA to obtain such records.  In sum, there is no competent and probative evidence linking the appellant's current right foot complaints to his fracture in service.  

An award of VA benefits may not be based on resort to speculation or remote possibility.  See 38 C.F.R. § 3.102  (By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.); see also Stegman v. Derwinski, 3 Vet. App. 228, 230   (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Bostain v. West, 11 Vet. App. 124, 127 (1998).

To the extent the appellant contends that his right foot disability is due to the in-service right fifth metatarsal fracture versus post-service events, as a lay person, he is not competent to opine on a matter requiring medical expertise, such as the etiology of foot pain, which can have many causes.  In addition, it appears the appellant has had intervening injury/surgery since his in-service fracture.  Thus, his opinion as to the cause of his current right foot complaints is not competent evidence. 

In summary, there is no competent opinion linking the appellant's current right fifth metatarsal disability and service.  Accordingly, the preponderance of the evidence is against the claim for service connection for right fifth metatarsal disability and the claim is denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim for service connection for right fifth metatarsal disability, the doctrine is not applicable to that claim.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-56.


ORDER

Service connection for tinnitus is denied.

Service connection for skin rash to include eczema and tinea pedis (claimed as a rash of the hands, face, and feet) is denied.  

Service connection for a left hip disability is denied.  

Service connection for fracture of the fifth metatarsal of the right foot is denied.  



REMAND

With regard to the claim of entitlement to service connection for pseudofolliculitis barbae, in the April 2012 Board remand, the RO/AMC was instructed to take appropriate action to return the claims file and the August 2011 VA examination report to the conducting physician, if available, to obtain a clarifying opinion.

An examination was only to be scheduled if one was deemed necessary by the examiner.  However, it appears the appellant was scheduled for a new examination in November 2012 without first determining whether an opinion could be obtained on the evidence of record as requested by the Board.  Records on file indicated that the appellant did not report for the VA examination that was apparently scheduled in November 2012.  However, the claims folder contains no notice letter reflecting that the appellant was scheduled for such examination.  

As noted in the prior remand, while the Veteran was provided with a VA examination in August 2011 to evaluate his claimed skin conditions, the Board found that the opinion provided was confusing.  The examiner opined that it is at least as likely as not that the current pseudofolliculitis barbae of the face and neck is a recurrence of a skin disorder that was noted during the appellant's service in 
1990.  However, with regards to rationale, the examiner indicated that the current findings may be a recurrence of the cheeks and neck that were mentioned in 1990 (same areas), however, it was never noted of the rest of the head in prior records.  The examiner explained that pseudofolliculitis barbae is caused by hairs that grow into the skin after shaving (which is more common in certain groups of people that have curly hair that is predisposed to this), so it is dependent on whether someone shaves or not.  The current findings are likely due to the appellant's current shaving, which is not related to what was done in service.  The hyperpigmented areas may be related to prior shaving and resultant pseudofolliculitis barbae; however, the record indicated in December 1993 on physical examination that there were no skin abnormalities.  Therefore, the more recent findings may be related to episodes occurring in 2006 and since then.  Thus, the shaving likely caused the condition in service and the current condition.  The physician concluded that the current condition is not caused by service directly as it was not chronic but that the etiologic factor (shaving) for the pseudofolliculitis barbae is the same.

While the examiner did relate the claimed pseudofolliculitis barbae to service as being at least as likely as not a recurrence of a skin disorder that was noted during the appellant's service in 1990, the examiner also indicated that the current condition is likely caused by current shaving and was not caused by service as it was not chronic.  As the opinion is confusing, the claims file and the August 2011 VA examination report should be returned to the examining physician, if available, to indicate whether it is more likely, less likely, or at least as likely as not (50 percent probability) that the current pseudofolliculitis barbae is continuation or maturation of the pseudofolliculitis barbae during the appellant's military service in 1990.

Concerning the claim for service connection for bilateral shin splints/stress fractures, the Board finds that an additional opinion is needed.  During an August 2011 VA examination, the examiner stated there was no evidence of a preexisting bilateral shin splint/stress fracture prior to entry.  However, service treatment records dated in February 1990 reflect that the appellant was assessed with a fractured right tibia/fibula which existed prior to entry.  In March 1990 the appellant was assessed with a possible old right stress fracture/shin splint.  Later in March 1990, the appellant was assessed with bilateral shin splints.  In April 1990, the appellant was assessed with a resolving right stress fracture.  In May 1990, the appellant was assessed with a left resolving tibia stress fracture.  A Report of Medical Examination dated in July 1990 for separation purposes reflects that the appellant's lower extremities were clinically evaluated as normal.  The accompanying Report of Medical History reflects that the appellant made no complaints related to shin splints/stress fractures.  A Report of Medical Examination dated in December 1993 for "Quad" purposes reflects that no abnormality related to shin splints/stress fractures was noted.  The accompanying Report of Medical History reflects that the appellant made no complaints related to shin splints/stress fractures.  

In a private primary care visit in January 2006, the appellant reported that he had restarted exercise with jogging approximately 4 months prior and weight lifting.  He reported pain in the anterior shins increased over the past 4 months, although he had mildly a dull pain for 5 to 6 years ever since shin splints in the military.  Examination revealed minimal tenderness at the intersection of the lower mid third at the tibias.   

On the VA examination in August 2011, the examiner diagnosed bilateral tibial stress fractures, resolved, without residual abnormalities; intermittent left shin splints, with normal left shin examination; intermittent right shin splints, with tenderness adjacent to right tibia on examination, but no objective abnormalities on examination.  The examiner opined that there was no evidence of any bilateral shin splints/stress fracture conditions prior to active duty.  The examiner opined that there was no permanent worsening of any underlying disorder beyond normal progression during the February 1990 to July 1990 service.  The examiner stated that there was no current bilateral shin stress fracture condition.  There was no evidence of left shin splint condition.  There was no objective evidence of right shin splint condition.  

The Board notes that during the course of this claim (specifically on a January 31, 2006 private treatment report) the appellant was assessed with shin splints.  Thus, the claim cannot be denied due solely to a lack of a current disability.  See McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board finding that veteran had disability "at some point during the processing of his claim," satisfied service-connection requirement for manifestation of current disability).  The service treatment records reflect the appellant may have had a right tibial stress fracture that existed prior to service, diagnosed bilateral shin splints during service, and diagnosed a left tibial stress fracture in service, none of which were objectively noted on his separation examination, nor were any complaints or findings concerning shin splints/stress fractures noted on the December 1993 service examination.  Private treatment records dating from 2001 through 2006 note no complaints concerning shin splints/stress fractures until January 2006, after he began exercising again 4 months previously.  Although he noted a 5 to 6 year history of mild shin complaints since stress fractures in service, such complaints essentially began in 2000, which is 10 years after his ADT.  

It is also unclear whether the examiner's statement that the appellant had tenderness adjacent to right tibia on examination represents a residual of the right tibial stress fracture treated during ADT.

In light of the above, the Board finds an additional examination and additional opinions are necessary with regard to the claimed bilateral shin splints/stress fractures.  

Accordingly, the case is REMANDED for the following actions:

1.  Return the claims file and the August 2011 VA examination report to the conducting examiner, if available.  Following review of the claims file, the examiner should clarify his opinion, and state whether it is more likely, less likely, or at least as likely as not (50 percent probability) that the appellant's current pseudofolliculitis barbae is a continuation or maturation of the pseudofolliculitis during service, or whether it is more likely related to post-service events such as shaving.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached. 

If this examiner is not available, arrange for the opinion to be provided by another examiner of similar qualifications.  If a new examination is deemed necessary by the examiner, one should be scheduled. 

2.  Schedule the appellant for a lower leg examination to determine whether the appellant has any residuals of the tibial stress fractures/shin splints treated in service.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests, including x-rays, should be conducted and the results reported.  Following review of the claims file and examination of the appellant, the examiner should respond to the following questions:

a. Does the appellant have any current residuals from the in-service stress fractures/shin splints of the right and left legs?  In rendering this opinion, please address the normal findings on service examinations in 1990 and 1993, as well as the onset of current complaints noted in January 2006 occurring following the restarting of exercise including jogging.  The medical basis for the conclusion reached should be provided.

b. Are the shin splints diagnosed during the course of the claim in January 2006 a continuation or maturation of the shin splints/stress fractures noted in service, or are they a distinct disability related to post-service events?  The medical basis for the conclusion reached should be provided.

c. Did the appellant have a right tibia stress fracture that existed prior to service?  In responding to this question, the examiner should address the service treatment records dated 5 days after entry in February 1990 reflecting that the appellant had a history of a right leg fracture, noting treatment with a cast for a stress fracture in the right tibia and an assessment of right tibia stress fracture that existed prior to entry.  The examiner should also address the March 1990 assessment of a possible old right stress fracture/shin splint.  The medical basis for the conclusion reached should be provided. 

d. If the right tibia stress fracture is found to have existed prior to service, then the examiner should provide an opinion as to whether the preexisting disability permanently worsened during service beyond normal progression (aggravation).  The medical basis for the conclusion reached should be provided.

e. If the right tibia stress fracture is found to have been aggravated by service, the examiner should provide an opinion as to whether there are any current residuals in the right tibia that are related to the in-service aggravation.  The medical basis for the conclusion reached should be provided.

3.  Following the completion of the above, the RO/AMC should review the evidence and determine whether the appellant's claims may be granted.  If not, he should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


